Citation Nr: 1433567	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  08-10 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability evaluation in excess of 30 percent for mood disorder, not otherwise specified.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran was afforded a video conference hearing in January 2011.  A transcript is of record.

In a September 2011 decision, the Board separated the Veteran's claim into two issues: entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder other than for PTSD.  It granted the latter, while it remanded the PTSD claim for further development.  The Board specifically sought to ensure VCAA compliance had been satisfied, to obtain records from the Social Security Administration (SSA), to obtain outstanding VA treatment records, and to schedule the Veteran for a VA psychiatric examination.  After review of the completed development, the Board is satisfied that, at the very least, there has been substantial compliance with the directives of the September 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board is proceeding with its adjudication of the claim.

The September 2011 grant of service connection for an acquired psychiatric disorder by the Board was administered by the RO in a June 2012 decision, which granted service connection for "mood disorder, not otherwise specified" and assigned an initial rating of 30 percent effective June 9, 2006.  
The issues of entitlement to service connection for facial neuralgia as secondary to a psychiatric disorder and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Both these issues were referred back in the September 2011 Board decision, but were never acted upon by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to an initial disability evaluation in excess of 30 percent for mood disorder, not otherwise specified, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran's claimed in-service stressors of suffering a breakdown on his ship after approaching the place where his friend died in Vietnam and excessive in-service bullying have not been corroborated beyond his own lay statements.

2.  Additionally, he has not produced medical evidence that establishes a link between his claimed stressors and his active duty service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a July 2006 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He was provided additional VCAA notice in September 2011 after the Board remand, which was also adequate.  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, identified private treatment records, and his SSA records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed PTSD condition.  VA's duty to assist with respect to obtaining relevant records and examinations has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, at the January 2011 hearing, the Acting VLJ (AVLJ) was in compliance with Bryant.  She specifically noted the issue, which at that time was still characterized as entitlement to service connection for an acquired psychiatric disorder.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the AVLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of his claim. In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

II.  Merits of the Claim

The Veteran contends that he currently suffers from PTSD as a result of experiences stemming from his active duty.  He has vaguely alleged that the condition is linked to a breakdown he had on active duty after his ship neared the place where his friend died in Vietnam and, alternatively, to bullying from his fellow service members.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  See 38 C.F.R. §3.304(f).  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself/herself or others, and (2) the person's response involved intense fear, helplessness, or horror.

With regard to the second criterion, evidence of an in-service stressor event, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f).  Here, the Veteran never saw combat; thus this combat presumption is not applicable.  

Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Doran v. Brown, 6 Vet. App. 283, 289 (1994); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

There exists a limited exception to the corroboration requirement.  If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated.  See 38 C.F.R. § 3.304(f)(3).  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  Here, the Veteran's claimed stressor is not based on his fear of hostile military or terrorist activity, as he has not claimed he experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury or a threat to the physical integrity of the Veteran or others.  Thus, the corroboration element must be satisfied.  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

The Veteran's service treatment records (STRs) contain an October 1969 entry after he hit his head on a landing boat and later collapsed.  The entry states that he was semi-conscious and had sluggish responses; the impression was hyperventilation syndrome.  Following this incident, he was referred to a medical word for further evaluation of his mental state.  The report of this later evaluation listed his mental status as "very depressed with period motor withdrawals which appear almost of a catatonic nature."  The examiner also noted that the Veteran appeared to be suffering from guilt due to taking a "local chemical agent."  The Veteran felt so guilty that he "achieved a level of psychotic proportions."  His final diagnosis was "schizophrenic reaction, acute undifferentiated type, manifested by flat affect, delusions of worthlessness, and poor contact with reality."  The examiner recommended an air evacuation for further evaluation and a possible medical separation.  He eventually was issued a medical board separation in December 1969, the report of which contains a final diagnosis of schizophrenic reaction, chronic, severe.  The condition was described as one that was not incurred in the line of duty and not due to his misconduct, but instead one that existed prior to entry. 

The Veteran underwent a VA psychiatric examination in September 2006.  There, he was diagnosed with generalized anxiety disorder and claustrophobia, but not PTSD.  The examiner did opine that the claustrophobia was at least likely as not related to his service-this opinion was the basis for the September 2011 Board grant of service connection for an acquired psychiatric disorder other than PTSD.  He also underwent a VA mental health assessment in July 2008 where a Licensed Clinical Social Worker first listed PTSD as a problem.  The same social worker maintained this diagnosis for the Veteran in later sessions in 2008 and 2009.  Also contained in the claims file is an August 2008 mental health evaluation performed as part of the Veteran's claim for SSA benefits.  There, the physician diagnosed the Veteran with "posttraumatic stress disorder, chronic."  He further stated "[the Veteran] has a history of service in Vietnam, some posttraumatic stress disorder, which is mostly non-combat, related."  

Pursuant to the directives of the September 2011 Board remand, the Veteran underwent a VA examination in October 2011 to determine if he currently suffered from PTSD and if so, whether any reported stressor would support the diagnosis as fear or hostile or military activity.  There, the Veteran described that while on active duty aboard his ship, he became increasingly anxious due to his fear of water and small spaces.  He also stated that he had some tensions with other seamen.  The examiner summarized the Veteran's mental breakdown after hitting his head and eventual medical board discharge.  The Veteran discussed the death of his friend in 1968 and the feelings of anxiety and worry that resulted from this.  The examiner included a detailed summary of the Veteran's medical, educational, and work histories.  After a thorough examination, the examiner diagnosed the Veteran with mood disorder with anxious and depressive symptoms, as well as claustrophobia.  The examiner opined that the mood disorder was at least likely as not associated with the Veteran's mental health incident in service.  She further opined that the claustrophobia was secondary to the mood disorder.  PTSD was specifically ruled out, as the Veteran did not describe "a specific life threatening situation or horrific event for which he had persistent hyperarousal, re-experiencing, avoidance, detachment, and numbing."  

After review of the relevant evidence, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  While there are diagnoses of the claimed disability during the pendency of the claim, the stressors thus far described by the Veteran require corroboration beyond his own lay testimony.  This has not been provided.  In fact, the mental evaluations performed in service following his breakdown are silent for any feelings regarding the death of his friend, and instead contain the Veteran's statements that his use of a chemical substance was causing him a great deal of guilt.  Likewise, there is no corroboration of the Veteran's claim that he was bullied excessively in service which resulted in his PTSD.  Thus, without an established and corroborated stressor and medical evidence establishing a link between such a stressor and a current PTSD diagnosis, his claim must be denied.  See 38 U.S.C.A. § 3.304 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

The Board further notes that the Veteran is service connected for his mood disorder, which the September 2011 examiner linked back to his in-service mental breakdown.  Encompassed in this diagnosis are the Veteran's feelings of depression and anxiety.  Thus, any grant of service connection for PTSD and assignment of a separate rating would likely result in pyramiding, in violation of 38 C.F.R. § 4.14.  


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

Following the RO's June 2012 grant of service connection for a mood disorder and assignment of an initial 30 percent disability rating, the Veteran submitted a July 2013 statement indicating that he believed his mental state warranted a 100 percent rating.  Review of the record indicates that the decision was mailed to the Veteran in August 2012 and thus, the Veteran's July 2013 statement represents a timely Notice of Disagreement (NOD) under 38 U.S.C.A. § 7105 with his initial rating assigned.  Appellate review was properly initiated and the RO was then obligated to furnish the Veteran a Statement of the Case (SOC).  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 19.26 (2013); see Manlicon v. West, 12 Vet. App. 238 (1999). 


Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) to the Veteran addressing the issue of entitlement to an initial disability evaluation in excess of 30 percent for mood disorder, not otherwise specified.  The RO should return this issue to the Board only if the Veteran timely files a substantive appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


